State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522108
________________________________

In the Matter of DARYL
   LAWRENCE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ.

                             __________


     Daryl Lawrence, Ogdensburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination of respondent finding him guilty of
alcohol use and drug use. The Attorney General has advised this
Court that the determination has been administratively reversed,
all references thereto have been expunged from petitioner's
institutional record and the mandatory $5 surcharge has been
refunded to petitioner's inmate account. Any loss of good time
incurred by petitioner as a result of the disciplinary
determination also should be restored (see Matter of Dexter v
                              -2-                  522108

Annucci, 134 AD3d 1335, 1336 [2015]). In view of the foregoing,
petitioner has received all of the relief to which he is entitled
and the petition must be dismissed as moot (see Matter of Kagan v
Lewin, 134 AD3d 1386, 1386 [2015]).

     Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court